     Case 5:19-cv-00468 Document 22 Filed 05/04/21 Page 1 of 1 PageID #: 123




                         UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF WEST VIRGINIA

                                       AT BECKLEY


MOHAMMED A. SALEH,

              Petitioner,

v.                                                 CIVIL ACTION NO. 5:19-cv-00468

D. YOUNG, Warden,

              Respondent.

                                   JUDGMENT ORDER

              In accordance with the Order entered this same date dismissing Mr. Saleh’s Petition

for a Writ of Habeas Corpus, the Court ORDERS that this case be DISMISSED and STRICKEN

from the docket.

              The Court directs the Clerk to send a copy of this Order to counsel of record and

any unrepresented party.

                                            ENTERED:       May 4, 2021
